Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 was filed after the mailing date of the application on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 8-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2019/00280301 (Pan).
 With respect to claim 1, Pan teaches an anode active material comprising a particulate anode active material particle which are encapsulated by a thin layer of an inorganic filler-reinforced elastomer having a thickness of 1nm to 10m, a fully recoverable tensile strain from 2% to 500%, and a lithium ion conductivity from 10-7S/cm to 5x10-2 S/cm (PP 0017).  The anode active material core particles may be coated by a carbon layer (or other conductive material) before encapsulating with the elastomer shell (PP 0089).  The anode active material particles may be surface-stabilized Li (PP 0092).  Which produces a stable particle (PP 0179).
With respect to claim 2, the conductive material coating may be a conductive metal oxide (PP 0029).
With respect to claim 4, the active material coating matrix may be a lithium oxide (PP 0011).
With respect to claim 5, the elastomeric material may be a synthetic polyisoprene (PP 0031).
With respect to claim 6, the elastomeric material may be a nitrile rubber (copolymer of butadiene and acrylonitrile) (PP 0031) which would have a nitrile-derived link.
With respect to claim 8, the inorganic filler-reinforced elastomer further contains a filler such as carbon nanotube (PP 0022).
With respect to claim 9, the inorganic filler-reinforced elastomer may further contain an electron-conducting polymer such as polyaniline (PP 0022).
With respect to claim 10, the anode active material may be Si (PP 0016).
With respect to claim 11, the anode active material may be a prelithiated Si (PP 0024).
With respect to claim 12, the anode active material may be in the form of a nanoparticle having a diameter of less than 100nm (PP 0026).
With respect to claim 13, the anode active material may be prelithiated with lithium ions having a weight fraction of 0.1% to 54.7% (PP 0025).
With respect to claim 14, the elastomer may further comprise a lithium ion-conducting additive in an amount of 0.1% to 40% (PP 0030).
With respect to claim 15, the lithium ion-conducting additive may be Li2CO3 (PP 0032).
With respect to claim 16, the lithium ion-conducting additive may be lithium perchlorate (PP 0033).
With respect to claim 17, the elastomer may contain a lithium ion-conducting polymer such as poly(ethylene oxide) (PP 0036).
With respect to claim 18, the anode active particles may be used in a powder mass for an anode active material for an anode of a lithium battery (PP 0037).
With respect to claim 19, Pan teaches a lithium battery comprising an optional anode current collector, the above-discussed powder mass in an anode electrode, a cathode active material layer and an optional cathode current collector, and an electrolyte in ionic contact with the anode active material layer and the cathode active material layer (PP 0042).
With respect to claim 20, the lithium battery may be a lithium-ion battery (PP 0042).
With respect to claim 21, the cycle life of the battery is improved by using the above discussed anode active material (PP 0180).  The powder mass may include the elastomer-encapsulated particles in combination with an additional high-capacity anode, which is prelithiated (PP 0040), which would provide lithium ions to the anode materials. 
With respect to claim 22, the high-capacity anode may be Si (PP 0072).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/00280301 (Pan) as applied to claim 2 above.
Pan teaches that the conductive material coating may be a conductive metal coating (PP 0029), however fails to teach the conductive metals which may be used.  Pan teaches inorganic fillers which have good lithium ion conductivity which may be selected from oxides or transition metals such as Ti which may be dispersed in the elastomer (PP 0037).  It would have been obvious to one of ordinary skill in the art to use a transition metal such as Ti for the conductive material coating as Pan teaches that it a known conductive metal which may be used in the encapsulating layer. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/00280301 (Pan) as applied to claim 1 above, and further in view of US PGPub 2018/0241032 (Pan ‘032).
Pan teaches the particulate as discussed above wherein the elastomeric material may be a cross-linked polymer that is highly elastic (PP 0120). Pan fails to teach the polymer chains of the instant claim.  Pan ‘032 teaches an anode active material which is encased in a high-elasticity polymer (PP 0016).  The high-elasticity polymer may be a cross-linked network of polymer chains such as nitrile-containing polyvinyl alcohol chains (PP 0020) which provides high elastic deformation and high lithium-ion conductivity (PP 0019).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the high-elasticity crosslinked polymer of Pan ‘032 for the elastomer of Pan to provide high elastic deformation and high lithium-ion conductivity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724      

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759